                                                                           FILED
                       UNITED STATES DISTRICT COURT                 June 29, 2021
                      EASTERN DISTRICT OF CALIFORNIA              CLERK, US DISTRICT COURT
                                                                    EASTERN DISTRICT OF
                                                                         CALIFORNIA


UNITED STATES OF AMERICA,                   Case No. 2:21-mj-00104-CKD

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
ELAN EFRAIM MOSHE,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release ELAN EFRAIM MOSHE ,

Case No. 2:21-mj-00104-CKD Charge 21 USC § 841(a)(1) , from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                         X   Unsecured Appearance Bond $       50,000

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                             (Other):

      Issued at Sacramento, California on June 29, 2021 at 2:25 PM.



                                   By:

                                         Magistrate Judge Allison Claire
